 

Exhibit 10.15

Viking Therapeutics, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

Each non-employee member of the board of directors (the “Board”) of Viking
Therapeutics, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation for his or her service on the Board as set forth in this
Non-Employee Director Compensation Policy (this “Policy”).  The cash and equity
compensation described in this Policy shall be paid or be made, as applicable,
automatically and without further action of the Board (or any committee
thereof), to each member of the Board who is not an employee of the Company or
any parent or subsidiary of the Company (each, a “Non-Employee Director”) who is
eligible to receive such cash or equity compensation, unless such Non-Employee
Director declines the receipt of such cash or equity compensation by advance
written notice to the Company.  This Policy shall remain in effect until it is
revised or rescinded by further action of the Board or the Compensation
Committee of the Board (the “Compensation Committee”).  This Policy and the
compensation to be provided hereunder may be amended, modified or terminated by
the Board or the Compensation Committee at any time in its sole discretion.  The
terms and conditions of this Policy shall supersede any prior cash and/or equity
compensation arrangements between the Company and any of its Non-Employee
Directors with respect to such Non-Employee Director’s service on (or on behalf
of) the Board or any committee thereof. No Non-Employee Director shall have any
rights hereunder, except with respect to the cash compensation and stock options
granted pursuant to this Policy. Non-Employee Directors may be eligible to
receive discretionary awards granted outside this Policy.

1.

Cash Compensation.

(a)Annual Cash Retainers. Each Non-Employee Director shall be eligible to
receive an annual cash retainer of $38,000 for service on the Board.

(b)Additional Annual Cash Retainers. In addition, a Non-Employee Director shall
receive the following annual cash retainers, if applicable:

(i)Chairperson of the Board.  A Non-Employee Director serving as Chairperson of
the Board shall receive an additional annual cash retainer of $32,800 for such
service.

(ii)Audit Committee. A Non-Employee Director serving as Chairperson of the Audit
Committee of the Board (the “Audit Committee”) shall receive an additional
annual cash retainer of $16,650 for such service. A Non-Employee Director
serving as a member of the Audit Committee (other than the Chairperson) shall
receive an additional annual cash retainer of $8,900 for such service.

(iii)Compensation Committee. A Non-Employee Director serving as Chairperson of
the Compensation Committee shall receive an additional annual cash retainer of
$11,350 for such service. A Non-Employee Director serving as a member of the
Compensation

1

 

--------------------------------------------------------------------------------

 

Committee (other than the Chairperson) shall receive an additional annual cash
retainer of $6,750 for such service.

(iv)Nominating and Corporate Governance Committee. A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee of
the Board (the “Nominating and Corporate Governance Committee”) shall receive an
additional annual cash retainer of $9,280 for such service. A Non-Employee
Director serving as a member of the Nominating and Corporate Governance
Committee (other than the Chairperson) shall receive an additional annual cash
retainer of $4,900 for such service.

(c)Payment of Retainers. The annual cash retainers described in Sections 1(a)
and 1(b) shall be earned on a quarterly basis based on a calendar quarter and
shall be paid by the Company in arrears not later than the 30th day following
the end of each calendar quarter.  In the event a Non-Employee Director does not
serve as a Non-Employee Director, or in the applicable positions described in
Section 1(b), for an entire calendar quarter, the retainer paid to such
Non-Employee Director shall be prorated for the portion of such calendar quarter
actually served as a Non-Employee Director, or in such position, as
applicable.  For avoidance of doubt, if a Non-Employee Director serves on the
Board or a committee thereof for less than a full calendar quarter, the annual
cash retainers described in Sections 1(a) and 1(b) shall be prorated for the
portion of the calendar quarter in which the Non-Employee Director began serving
on the Board or a committee thereof, as applicable, such that each Non-Employee
Director shall receive annual cash retainers under this Policy only for the
periods during which such Non-Employee Director actually serves on the Board or
a committee thereof, as applicable. There are no per meeting attendance fees for
attending meetings of the Board or any committee thereof.

(d)Revisions. Each of the Board and the Compensation Committee, in its
discretion, may change and otherwise revise the terms of the cash compensation
granted under this Policy, including, without limitation, the amount of cash
compensation to be paid, on or after the date the Board or the Compensation
Committee determines to make any such change or revision.

2.Equity Compensation. Non-Employee Directors shall be granted the equity awards
described below. The awards described below shall be granted under and shall be
subject to the terms and provisions of the Company’s 2014 Equity Incentive Plan,
as may be amended or restated from time to time, or any other applicable Company
equity incentive plan then-maintained by the Company (the “Equity Plan”) and
shall be granted subject to the execution and delivery of award agreements,
including attached exhibits, in substantially the forms previously approved by
the Board or the Compensation Committee, setting forth the vesting schedule
applicable to such awards and such other terms as may be required by the Equity
Plan (as may be amended or restated from time to time, collectively, the
“Additional Terms”). All applicable terms of the Equity Plan apply to this
Policy as if fully set forth herein, and all stock options granted pursuant to
this Policy are subject in all respects to the terms of the Equity Plan and the
Additional Terms.

(a)Annual Awards. On the first business day of each calendar year, each
Non-Employee Director shall be automatically, and without further action of the
Board or the Compensation Committee, granted a non-statutory stock option to
purchase 22,000 shares of

2

 

--------------------------------------------------------------------------------

 

common stock of the Company (the “Common Stock”) (as adjusted for any stock
dividends, combinations, splits, recapitalizations and the like). The awards
described in this Section 2(a) shall be referred to as “Annual Awards.”

(b)Equity Awards for New Non-Employee Directors. Upon the date an individual
first becomes appointed or elected as a Non-Employee Director, such individual
shall be automatically, and without further action of the Board or the
Compensation Committee, be granted: (i) a non-statutory stock option to purchase
44,000 shares of Common Stock (as adjusted for any stock dividends,
combinations, splits, recapitalizations and the like) (a “New Director Award”);
and (ii) a non-statutory stock option to purchase 22,000 shares of Common Stock
(as adjusted for any stock splits, stock dividends and the like), reduced pro
rata for each day prior to the date of grant (out of 365 days) that has elapsed
since January 1st of the year in which the individual first becomes a
Non-Employee Director, rounded down to the nearest whole share (a “Prorated
Initial Annual Award”).

(c)Terms of Awards Granted to Non-Employee Directors.

(i)Purchase Price. The per share exercise price of each option granted to a
Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of a share of Common Stock on the date the option is granted.

(ii)Vesting. Each Annual Award and each Prorated Initial Annual Award shall vest
and become exercisable on the one-year anniversary of the date of grant, in each
case subject to the Non-Employee Director continuing in service on the Board
through and including such vesting date. One-third of the shares subject to each
New Director Award shall vest and become exercisable on each one-year
anniversary of the date of grant, in each case subject to the Non-Employee
Director continuing in service on the Board through and including such vesting
date. No portion of an Annual Award, New Director Award or Prorated Initial
Annual Award that is unvested or unexercisable at the time of a Non-Employee
Director’s termination of service on the Board shall become vested or
exercisable thereafter. All of a Non-Employee Director’s outstanding option
grants made on April 28, 2014, if any, and all Annual Awards, New Director
Awards and Prorated Initial Annual Awards shall vest in full as of immediately
prior to, and contingent upon, the occurrence of a Change in Control (as defined
in the Equity Plan).

(iii)Term. The term of each stock option granted to a Non-Employee Director
shall be ten years from the date the option is granted.  Upon a Non-Employee
Director’s termination of service on the Board for any reason, his or her
then-vested stock options to purchase shares of Common Stock granted pursuant to
this Policy shall remain exercisable for 30 days following the termination of
his or her service on the Board (or such longer period as the Board may
determine in its discretion on or after the date of grant of such stock
options).

(iv)Option Award Agreements.   Notwithstanding anything to the contrary in this
Policy, each Annual Award, New Director Award and Prorated Initial Annual Award
shall be subject to the terms and conditions of the Equity Plan and the
Additional Terms.

(d)Revisions. Each of the Board and the Compensation Committee, in its
discretion, may change and otherwise revise the terms of awards granted under
this Policy, including,

3

 

--------------------------------------------------------------------------------

 

without limitation, the types of awards, the number of shares, the exercise
prices, and vesting schedules, for awards granted on or after the date the Board
or the Compensation Committee determines to make any such change or revision.

3.Expense Reimbursement. Upon presentation of documentation of such expenses
reasonably satisfactory to the Company, each Non-Employee Director shall be
reimbursed for his or her reasonable out-of-pocket business expenses incurred in
connection with attending meetings of the Board and its committees or in
connection with other business related to service on the Board or its
committees.  Each Non-Employee Director also shall be reimbursed for his or her
reasonable out-of-pocket business expenses authorized by the Board or one of its
committees that are incurred in connection with attendance at meetings with the
Company’s management.  All reimbursements under this Section 3 shall be made in
accordance with the Company’s applicable expense reimbursement policies and
procedures as in effect from time to time.

4.Section 409A. In no event shall cash compensation payable pursuant to this
Policy be paid later than March 15th of the calendar year following the calendar
year in which the applicable quarter ends (or if the individual did not serve as
a Non-Employee Director for the full quarter as a result of termination of
service, then the March 15th of the calendar year following the calendar year in
which the Non-Employee Director’s service terminated with the Company), in
compliance with the “short-term deferral” exception to Section 409A  of the
Internal Revenue Code of 1986, as amended (“Section 409A”).  In no event shall
an expense reimbursement be made later than the end of the taxable year of the
Non-Employee Director immediately following the taxable year in which the
expense was incurred.  The amount of expenses eligible for reimbursement during
a Non-Employee Director’s taxable year will not affect the expenses eligible for
reimbursement in any other taxable year.  Reimbursement rights are not subject
to liquidation or exchange for any other benefit.  This Policy is intended to
comply with the requirements of Section 409A so that none of the compensation to
be provided hereunder shall be subject to the additional tax imposed under
Section 409A, and any ambiguities herein shall be interpreted to so exempt or
comply.  No Non-Employee Director shall have any legal right to receive payment
of any amount or benefit that otherwise would fail to comply with the
requirements of Section 409A.  Notwithstanding the foregoing, all Non-Employee
Directors shall be solely responsible for any tax or other obligations they
incur as a result of the cash payments and equity awards received pursuant to
this Policy.

Last amended effective January 1, 2019.

4

 